963 A.2d 839 (2009)
197 N.J. 467
In the Matter of Anthony Clyde JONES, an Attorney at Law (Attorney No. XXXXXXXXX).
D-47 September Term 2008
Supreme Court of New Jersey.
January 29, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-253, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that ANTHONY CLYDE JONES of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1998, and who has been suspended from the practice of law since June 27, 2006, should be suspended from the practice of law for a period of three months for violating RPC 8.1(b) (failure to cooperate with disciplinary-authorities), RPC 8.4(d) (conduct prejudicial to the administration of justice), and for failing to file the affidavit of compliance required by Rule 1:20-20(b)(15), and good cause appearing;
It is ORDERED that ANTHONY CLYDE JONES is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent not be reinstated to the practice of law unless and until he complies with the fee arbitration determination in District Docket No. IIB-03-048F, and pays the sanction in the amount of $500 to the Disciplinary Oversight Committee as ordered by the Court on June 27, 2006; and it is further
*840 ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.